UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7448


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

             v.

FREDERICK GASTON BROWN, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:90-cr-00149-RGD-3)


Submitted: March 31, 2020                                         Decided: April 2, 2020


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Gaston Brown, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frederick Gaston Brown, Jr., appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(B) (2018) motion. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Brown,

No. 2:90-cr-00149-RGD-3 (E.D. Va. Sept. 19, 2019). We deny Brown’s motion to appoint

counsel and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2